         Case 1:18-cv-06249-VSB Document 124 Filed 02/05/19 Page 1 of 1




                           LAW OFFICES OF ANDY S. OH, PLLC
                                   andyohlegal@outlook.com
                                        718.813.5025


By ECF                                               January 4, 2019

Hon. Vernon Broderick
Thurgood Marshall
United States Courthouse                              2/5/2019
40 Foley Square
New York, NY 10007

       Re:     Great Western Ins. Co. v. Mark Graham et. al. (No. 18-cv-6249 (VSB))
               Request for Extension of Time to Answer or Move

Your Honor:

I represent Defendant Greg Tolaram and I just filed my notice of appearance on his behalf earlier
today. Mr. Tolaram is the last-served defendant. I have just been retained as counsel and will
require some time to get familiar Mr. Tolaram/s situation. In addition, Mr. Tolaram has
experienced a personal loss of a very close family member.

On the current schedule, Mr. Tolaram’s motion to dismiss and/or answer would be due
tomorrow, February 5th. Given the circumstances I have described, however, counsel for
Plaintiff Great Western has graciously agreed to extend Mr. Tolaram’s time to respond to the
complaint by 30 days (i.e., his time to respond would be extended to March 4, 2019). Counsel
for Great Western, Gerard Kelly, and I have also agreed that the opposition and reply dates will
not be affected by this 30 day extension. Thus, I respectfully request that the court approve and
so-order this application for a 30-day extension on behalf of Greg Tolaram


Respectfully submitted,


/s/ Andy S. Oh
Andy S. Oh
